Case 2:20-cv-00078-JRG Document 79-5 Filed 12/16/20 Page 1 of 3 PageID #: 2597




                        Exhibit C
Acacia Subsidiary,
             Case  CCE, Awarded Verdict of Willful
                     2:20-cv-00078-JRG             Patent Infringement
                                                Document               in Case12/16/20
                                                               79-5 Filed      against ApplePage
                                                                                             | Business
                                                                                                    2 ofWire
                                                                                                         3 PageID              #: 2598




                      Acacia Subsidiary, CCE, Awarded Verdict of Willful Patent
                                Infringement in Case against Apple
           September 15, 2016 06:00 AM Eastern Daylight Time

           NEWPORT BEACH, Calif.--(BUSINESS WIRE)--Acacia Research Corporation announced that its subsidiary Cellular
           Communications Equipment LLC received a jury verdict in its case against Apple, Inc. in lead case number 6:14-CV-00251
           pending in the United States District Court for the Eastern District of Texas. The jury returned a verdict that U.S. Patent No.
           8,055,820 was valid and infringed. The jury found the infringement was willful and returned a damages award of $22.1M for
           past infringement.


           ABOUT ACACIA RESEARCH CORPORATION


           Founded in 1993, Acacia Research Corporation (NASDAQ: ACTG) is the industry leader in patent licensing. An intermediary in
           the patent marketplace, Acacia partners with inventors and patent owners to unlock the financial value in their patented
           inventions. Acacia bridges the gap between invention and application, facilitating efficiency and delivering monetary rewards to
           the patent owner.


           For more information, visit: www.acaciaresearch.com


           Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995


           This news release may contain forward-looking statements within the meaning of the “safe harbor” provisions of the Private
           Securities Litigation Reform Act of 1995. Such statements are based upon our current expectations and speak only as of the
           date hereof. Our actual results may differ materially and adversely from those expressed in any forward-looking statements as
           a result of various factors and uncertainties, including the recent economic slowdown affecting technology companies, our
           ability to successfully develop products, rapid technological change in our markets, changes in demand for our future
           products, legislative, regulatory and competitive developments and general economic conditions. Our Annual Report on Form
           10-K, recent and forthcoming Quarterly Reports on Form 10-Q, recent Current Reports on Forms 8-K and 8-K/A, and other
           SEC filings discuss some of the important risk factors that may affect our business, results of operations and financial
           condition. We undertake no obligation to revise or update publicly any forward-looking statements for any reason.


           Contacts
           Acacia Research Corporation
           Rob Stewart, 1-949-480-8311
           rs@acaciares.com


https://www.businesswire.com/news/home/20160915005463/en/A...                                                                                 1 of 2
Acacia Subsidiary,
             Case  CCE, Awarded Verdict of Willful
                     2:20-cv-00078-JRG             Patent Infringement
                                                Document               in Case12/16/20
                                                               79-5 Filed      against ApplePage
                                                                                             | Business
                                                                                                    3 ofWire
                                                                                                         3 PageID   #: 2599
           Tweets by @Acacia_Research


           #Hashtags
              #licenseagreement       #Communications         #patents       #ACTG      #Cellular     #acacia       #IP

              #patentmonetization       #CCE      #equipment        #apple     #settlement



           $Cashtags
              $ACTG



           Social Media Profiles

                   Acacia Research on Twitter


                   Acacia Research on LinkedIn




https://www.businesswire.com/news/home/20160915005463/en/A...                                                                 2 of 2
